*708
ORDER

PER CURIAM.
William Talbert Blyzes (Father) appeals from the judgment of the trial court denying his motion to modify the decree of dissolution in which he requested the trial court to find his eldest child, Amy Christine Blyzes, to be emancipated.
On appeal, Father contends the trial court erred in: (1) faffing to find Amy emancipated in that she had become self-supporting and the custodial parent, Connie Marie Blyzes (Mother), had relinquished the child from her parental control by expressed or implied consent, as provided in Section 452.340.3(4) RSMo 2001; (2) denying Father’s motion to modify and find Amy emancipated in that she had reached the age of 18, was not enrolled in an institution of vocational or higher education by October 1, 2001, and there were no circumstances of the child which manifestly dictated the trial court waive the October 1 deadline; and (3) faffing to order Mother to reimburse Father for child support paid for Amy after emancipation.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value or jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).